Title: To James Madison from Daniel Hewes Jr., [ca. 1 May 1815]
From: Hewes, Daniel Jr.
To: Madison, James


                    
                        [ca. 1 May 1815]
                    
                    Respectfully represents, Daniel Hewes jr of Boston in the State of Massachusetts, Merchant, that he has been confined in the Goal in this Town for the space of Seventeen Months, having been committed upon two Executions in favour of the United States, that in consequence of great misfortunes he has besome [sic] wholly unable to pay the Amount of these Executions, and is now reduced to great distress, and unable to provide for a family dependant upon his personal exertions, That his case does not come within the authority given to the Secretary of the Treasury under the Law of the United States relative to Insolvent Debtors, inasmuch as the debts for the non payment of which he has been for so long a time in Prison, accrued by virtue of certain penaties incurred by your petitioner for a violation of the law of the United States, prohibiting commercial intercourse with Great Britain, and her Colonies, that such has been the decree of the Honl Circuit Court, in which your Petitioner is bound to acquiesse, and that he has no prospect of immediate relief but in the Indulgence and mercy of your Excellency, and he humbly hopes that in consideration of his long and severe sufferings, his deep and sincere regret that he was ever tempted under any circumstances to violate the laws of his Country, Your Excellency will exercise in your clemency, the power of pardon and remission in his behalf and authorise his discharge from Prison, And your Petitioner would further humbly represent, that in consequence of a sugestion of the Honl Secretary of the Treasury, he petitioned Congress during the

last Session for an Act of Release and discharge, that the Petition was duly presented by Mr. Ward the Honl Member from this Town, and passed the Committee, that towards the close of the session Mr. Ward applied to a member of the Committee in the absence of the chairman to know what had been done upon the petition, and was informed that an act for the relief of your petitioner had been reported and would proceed in the customary form. That after the Chairman had return’d, Mr Ward finding that the act did not come before the House, applied again to the Committee, and found that the petition had been overlooked, that it was then too late to act upon it, as the Session was just closing and much business of a public Nature remain’d and to be done, that these facts were stated to your petitioner by Mr Ward, who said it was a mistake or overseight altogether, that an Act did pass, that upon this information your petitioner applied to the District Attorney, who informed him that he would take back the Executions, upon which your petitioner was committed, on receiving a line from the Secretary of the Treasury, authorising him thereto, and wait the final result of the said petition, that your petitioner forthwith stated these facts in a letter addressed to the Secretary of the Treasury, who replied that his department had no controul or authority in the case, Wherefore, your petitioner humbly prays that in case your Excellency should not see fit to pardon and release him from prison, that your Excellency would authorise the District Attorney to suspend all further proceedings against him, until he can renew his application to Congress for an Act of relief, Your petitioner conceives that by this act of indulgence the rights of the United States will not be prejudiced, as he will continue under all his existing liabilities, and in the mean time will have it in his power to make some provision for his suffering family, And as in Duty bound will ever pray
                    
                        
                            Daniel Hewes Jr
                        
                    
                